Citation Nr: 1205661	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to 
April 27, 2007, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from January 1967 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a September 2006 decision, the Jackson RO granted service connection and assigned an initial 30 percent rating for PTSD, effective February 13, 2006, the date of grant of service connection (date of receipt of claim for PTSD).  On April 27, 2007, the Veteran submitted a statement asking the VA to "reconsider" his claim for PTSD and submitted additional VA treatment records.  The Jackson RO accepted this statement as an "increased" rating claim and, in July 2007, granted a 70 percent rating for PTSD for the rating period beginning April 27, 2007 (under the premise that a claim for increase was receive on April 27, 2007).  

The Board finds the April 2007 statement can be reasonably construed as a notice of disagreement regarding the initial disability rating for PTSD.  See 38 C.F.R. 
§ 20.201 (2011) (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a NOD; special wording not required); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  The Board has recharacterized the issue on appeal more broadly and most beneficially to the Veteran as involving appeal of the initial rating for PTSD, in excess of 30 percent disabling for the initial rating period prior to April 27, 2007, and in excess of 70 percent thereafter. 

Although the RO granted a higher 70 percent rating for PTSD for the initial rating period beginning April 27, 2007, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the appeal for a higher initial disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A February 2008 rating decision denied a TDIU.  In March 2008, the Veteran entered a notice of disagreement with this decision.  A statement of the case was issued in April 2009.  A substantive appeal was received in May 2009. 


FINDINGS OF FACT

1.  For the initial rating period prior to April 27, 2007, the Veteran's PTSD was characterized by insomnia, nightmares, intrusive memories, social avoidance, hypervigilance, exaggerated startle response, irritability with outbursts of anger, poor concentration, depression, and past suicidal ideation.  

2.  For the initial rating period prior to April 27, 2007, the Veteran's PTSD was not characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.

3.  For the initial rating period from April 27, 2007, the Veteran's PTSD has been characterized by nightmares, intrusive memories, social avoidance, poor concentration, intense anger with impulse to assault, suicidal and homicidal ideation without intent or plan, and hypervigilance.  

4.  For the initial rating period from April 27, 2007, the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

5.  For the rating period from April 27, 2007, the Veteran has been unable to maintain substantially gainful employment as a result of symptoms of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the initial rating period prior to April 27, 2007, the criteria for a 50 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  For the initial rating period from April 27, 2007, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, DC 9411 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met from April 27, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002);
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2011).  The record shows that a VCAA letter dated October 2007 provided the Veteran such notice. 

This claim for a higher disability rating for PTSD arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA provided VCAA notice regarding the claim for TDIU in an October 2007 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in May 2006, May 2007, September 2008, and May 2010 for PTSD.  A March 2009 VA individual unemployability examination was conducted.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA examiners considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations or opinions with respect to the issues of a higher initial disability rating for PTSD and TDIU has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board also finds that there has been substantial compliance with the VCAA assistance.  The record in this case includes VA examination reports, VA and private treatment records, and lay evidence.  The Board requested records from the Social Security Administration (SSA), but received a negative response.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See 
38 C.F.R. § 3.159(c).

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 30 percent is warranted for an acquired psychiatric disorder if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

PTSD Initial Disability Rating

The Veteran is in receipt of a 30 percent rating for service-connected PTSD for the initial rating period prior to April 27, 2007, and a rating of 70 percent thereafter, under the provisions of 38 C.F.R. § 4.130, DC 9411.

Initial Rating Period prior to April 27, 2007

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period prior to April 27, 2007, the Veteran's PTSD was characterized by insomnia, nightmares, intrusive memories, social avoidance, hypervigilance, exaggerated startle response, anger, poor concentration, depression, and past suicidal ideation, which more nearly approximates the criteria for a 50 percent disability rating under DC 9411.  38 C.F.R. § 4.130. 

The evidence includes a May 2006 VA PTSD examination that shows the Veteran reported recurrent nightmares about his service.  The Veteran also reported not being able to sleep, intrusive memories, past suicidal ideation, poor concentration, being very irritable, and also reported outbursts of anger.  

During the interview in May 2006, the Veteran was fully oriented and dressed and groomed appropriately.  His speech was linear and coherent and his thought process was logical.  The Veteran's mood was anxious and dysphoric.  He evidenced no delusions or hallucinations.  The Veteran was preoccupied with feelings of unworthiness and hopelessness.  He reported past suicidal thoughts, but denied current thoughts of harm to himself or others.  The Veteran evidenced good judgment and insight.  The Veteran was given an Axis I diagnosis of PTSD.  The GAF score was 55.

In a March 2007 VA treatment record, the Veteran reported being depressed.  The VA examiner reported the Veteran's speech was normal.  The Veteran did not evidence any delusions or hallucinations and denied current thoughts of harm to himself or others.  The VA examiner also reported the Veteran's insight and judgment were fair, but that his concentration and memory were poor.  The Veteran was given an Axis I diagnosis of PTSD.  The GAF score was 45.

On review of all the evidence above, the Board finds that, for the initial rating period prior to April 27, 2007, the Veteran's PTSD was characterized by insomnia, nightmares, intrusive memories, social avoidance, hypervigilance, exaggerated startle response, anger, poor concentration, depression, and past suicidal ideation.  The GAF scores have varied between 45 and 55, which as described above, indicate moderate to severe PTSD symptoms or moderate to severe difficulty in social and occupational functioning.  The Veteran's psychiatric symptoms have been relatively consistent and a 50 percent rating takes into account social and occupational impairment.  For these reasons, the Board finds that the evidence is at least in relative equipoise on the question of whether these symptoms more nearly approximate the criteria under DC 9411 for the next higher 50 percent disability rating for the initial rating period prior to April 27, 2007.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period prior to April 27, 2007, the criteria for an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the criteria for next-higher 70 percent rating for PTSD have not been met or more nearly approximated for the initial rating period prior to April 27, 2007.  For the initial rating period prior to April 27, 2007, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The evidence in this case does reveal suicidal ideation; however, the reports show that the ideation was not current.  In the May 2006 VA examination, the Veteran reported suicidal ideation in the past, but denied any current suicidal ideation.  In the March 2007 VA treatment record, the Veteran denied any current thoughts to harm himself or others.  

With regard to obsessional rituals, the May 2006 VA examiner reported mild hypervigilance.  However, the Veteran does not contend, nor does the record reflect, that any symptoms of obsessive or compulsive behavior interfere with routine activities.

The Veteran's speech has not been intermittently illogical, obscure, or irrelevant during this period.  In the May 2006 VA PTSD examination, the VA examiner reported logical thought process and linear and coherent speech.  In the March 2007 VA treatment record, the VA examiner reported normal speech.

The record does not reflect that the Veteran suffered from near-continuous panic or depression affecting the ability to function independently during this period.  In the May 2006 VA PTSD examination, the Veteran did not report having any panic attacks.  In the March 2007 VA treatment record, the Veteran did not report having any panic attacks.

The record also does not reflect the Veteran suffered from spatial disorientation, and his appearance and hygiene are normal during this period.  In the May 2006 VA PTSD examination, the Veteran was dressed and groomed appropriately and was oriented in all spheres.  The March 2007 VA treatment record reflects that the Veteran was well kempt and dressed appropriately and was oriented in all spheres.  

The Veteran does reflect some irritability during this period.  In the May 2006 VA PTSD examination, the Veteran reported a history of irritability and outbursts of anger.  The Board notes that the reported behavior is without time reference, so it is indiscernible if the reported behavior occurred during the rating period on appeal.  In addition, this report of irritability does not demonstrate unprovoked irritability with "periods of violence" as contemplated by a 70 percent rating.  

The record demonstrates that for the period prior to April 27, 2007 the Veteran's PTSD was characterized by insomnia, nightmares, intrusive memories, social avoidance, hypervigilance, exaggerated startle response, anger, poor concentration, depression, and past suicidal ideation.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 70 percent rating criteria under DC 9411 for the initial rating period prior to April 27, 2007.  Even though the Veteran exhibits irritability with outbursts of anger, as the analysis above reflects, the Veteran's PTSD symptoms, as a whole, are contemplated by the 50 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  The Veteran's psychiatric symptomatology manifested by his PTSD is encompassed by the 50 percent disability rating criteria.  For these reasons, a 50 percent evaluation is warranted for the initial rating period prior to April 27, 2007.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

Initial Rating Period from April 27, 2007

On review of the evidence, the Board finds that, for the initial rating period from April 27, 2007, the Veteran's PTSD has been characterized by nightmares, intrusive memories, social avoidance, poor concentration, intense anger with impulse to assault, suicidal and homicidal ideation without intent or plan, and hypervigilance, consistent with a 70 percent disability rating for PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

In May 2007, on VA PTSD examination, the Veteran reported recurrent nightmares, difficulty concentrating, and intense anger with impulse to assault.  The VA examiner reported the Veteran's affect was constricted and his mood was depressed.  The VA examiner also reported that the Veteran was well groomed and dressed, his speech was relevant and fluent, and his insight and judgment were normal.  The examiner assigned an Axis I diagnosis of PTSD.  The GAF score was 48.  

In September 2008, on VA PTSD examination, the Veteran reported recurrent nightmares, unexplained anger, intrusive memories, social avoidance, and hypervigilance.  The VA examiner reported the Veteran showed an exaggerated startle response.  The VA examiner also reported that the Veteran was well groomed and dressed, his speech was appropriate, his thought process was logical and linear, and his insight and judgment were normal.  The VA examiner also reported no suicidal ideation, but did report vague homicidal ideation without plan.  The Veteran was given an Axis I diagnosis of PTSD.  The GAF score was 58.  

In May 2010, on VA PTSD examination, the Veteran reported recurrent nightmares, hypervigilance, insomnia, and social avoidance.  The VA examiner reported both suicidal and homicidal ideation, without intent.  The VA examiner also reported that the Veteran was well groomed and dressed, he was able to communicate adequately, his thought process was not impaired, his insight and judgment were normal, and he was able to maintain the activities of daily living.  The Veteran was given an Axis I diagnosis of PTSD.  The GAF score was 51.  

On review of the evidence, the Board finds that for the initial rating period from April 27, 2007, the Veteran's PTSD has been characterized by nightmares, intrusive memories, social avoidance, poor concentration, intense anger with impulse to assault, suicidal and homicidal ideation without intent or plan, and hypervigilance, which more nearly approximates the criteria for a 70 percent disability rating under DC 9411.  38 C.F.R. § 4.130.  

The Board further finds that, for the initial rating period from April 27, 2007, the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under DC 9411.  38 C.F.R. § 4.130.

The evidence in this case does not reveal gross impairment in thought processes or communication.  In the May 2007 VA PTSD examination, the Veteran's speech was relevant and fluent.  In the September 2008 VA PTSD examination, the Veteran's speech was appropriate and his thought process was logical and linear.  In the May 2010 VA PTSD examination, there was no evidence of impairment of the Veteran's thought processes and he was able to communicate adequately.  

With regard to persistent delusions and hallucinations, in the May 2007 VA PTSD examination, the Veteran evidenced no hallucinations or delusions.  In the 
May 2010 VA PTSD examination, the Veteran evidenced no perceptual problems.

The Veteran has not evidenced a persistent danger of hurting himself or others.  In the September 2008 VA PTSD examination, the Veteran had vague homicidal ideation, without intent, and denied any current thoughts to harm himself.  In the May 2010 VA PTSD examination, the Veteran reported homicidal and suicidal ideation, but that he would never act on those thoughts.

The Veteran has not been disoriented to time or place.  In the May 2007, 
September 2008, and May 2010 VA PTSD examinations, the Veteran was fully oriented in all spheres.  

The Veteran has not evidenced memory loss for names of close relatives, own occupation, or own name.  In the September 2008 and May 2010 VA PTSD examinations, the VA examiners reported the Veteran's memory functions were grossly intact.  The record does not reflect memory loss for names of close relatives, own occupation, or own name.  

The Board finds that the Veteran's disability picture does not more nearly approximate the next-higher 100 percent rating criteria under DC 9411 for the initial rating period from April 27, 2007.  Even though the Veteran exhibits some passive suicidal and homicidal ideation, the Veteran's PTSD symptoms, as a whole, are contemplated by the 70 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 70 percent for PTSD for the initial rating period from April 27, 2007, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application regarding this period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested insomnia, nightmares, intrusive memories, social avoidance, hypervigilance, poor concentration, depression, passive suicidal and homicidal ideation, and exaggerated startle response.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  The question is whether or not the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

TDIU Analysis

In this case, the Veteran contends that he is unemployable due to his service-connected disabilities.  In his August 2007 claim for TDIU, the Veteran reported being unable to obtain employment primarily due to his service-connected PTSD.  The Veteran's representative requests application of reasonable doubt in the Veteran's claim, but otherwise makes no specific contentions in support of the claim. 

In this case, the Veteran's service-connected disabilities meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for: PTSD, rated as 70 percent disabling; residuals of a left thigh shell fragment wound (SFW), rated as 30 percent disabling; residuals of a left shoulder SFW, rated as 20 percent disabling; diabetes, rated as 20 percent disabling; residuals of a left knee SFW, rated as 10 percent disabling; residuals of a left hand SFW, rated as 10 percent disabling; residuals of a right chest wall SFW, rated as 10 percent disabling; residuals of a right thoracotomy, rated as 10 percent disabling; residuals of a right ankle SFW, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; multiple SFW scars, rated as 0 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  As the service-connected PTSD is rated at 70 percent, and the combined disability rating for all service-connected disabilities is 90 percent, the percentage criteria for TDIU eligibility are met (at least one disability rated at least 40 percent, with combined rating at least 70 percent); therefore, entitlement to TDIU is considered on a schedular basis.  
38 C.F.R. § 4.16(a).  

The evidence in favor of the Veteran's claim for TDIU includes the Veteran's multiple statements showing his belief that he ended his employment in 
October 2005 due to symptoms caused by service-connected disabilities.  The Veteran has submitted multiple notices from prospective employers showing that they were unable to hire the Veteran due to the jobs being "too physically demanding."  During the March 2009 VA TDIU examination, the VA examiner reported that the Veteran's service-connected physical (non-psychiatric) disabilities prevented him from performing strenuous physical labor.

The evidence weighing against the Veteran's claim for TDIU includes evidence that the Veteran contends that he has suffered from PTSD for over 20 years, but that he worked as a criminal investigator for many years and that his ability to carry a weapon was never denied or withdrawn and he was able to maintain a "Top Secret" security clearance.  In a February 2009 written statement submitted by the Veteran, the Veteran's spouse reported that the Veteran left his last job as a Naval Investigator because it became too stressful, but then he subsequently worked as the Special Agent in Charge (SAIC) for the EPA in their New Orleans office.  He also reported taking law enforcement "optional" retirement when it became available, and he did not pursue a medical retirement.  During the March 2009 VA TDIU examination, the VA examiner opined that the Veteran's service-connected physical (non-psychiatric) disabilities prevented him from performing strenuous physical labor, but did not prevent him from gainful sedentary employment.  During the 
May 2010 VA PTSD examination, the VA examiner opined that there was no evidence that the Veteran was rendered umemployable solely due to psychological problems.  During the May 2010 VA diabetes examination, the VA examiner reported no activity restrictions due to the Veteran's diabetes.

The Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, since April 27, 2007, the date the evidence shows the Veteran's PTSD symptoms had worsened, to include additional symptoms of intense anger with impulse to assault and suicidal and homicidal ideation.  The March 2009 VA examiner assessed that the Veteran's service-connected physical (non-psychiatric) disabilities prevented him from performing strenuous physical labor.  The May 2010 VA PTSD examiner opined that there was no evidence that the Veteran was rendered unemployable solely due to psychological problems; however, the Board must look at the combination of the physical and mental disabilities.  See 38 C.F.R. § 4.10 (a person may be too disabled to engage in employment although up and about or upon limited activity).  While the unemployability opinions focus on the question of unemployability due to the respective physical disability or psychiatric disability, neither opinion as to employability is based on impairment from the combination of both physical and mental disabilities.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for TDIU have been met from April 27, 2007, but not from an earlier period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An initial disability rating for PTSD of 50 percent, but no higher, for the period prior to April 27, 2007 is granted; and an initial disability rating in excess of 70 percent for the initial rating period from April 27, 2007 is denied. 

A TDIU, for the period from April 27, 2007, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


